Case 2:20-cv-07159-SB Document 21-30 Filed 10/23/20 Page 1 of 6 Page ID #:427




                 EXHIBIT DD
Case
Case 2:20-cv-07159-SB
     2:18-bk-15829-NB Document
                       Doc 11 21-30    Filed 10/23/20
                               Filed 05/25/18   EnteredPage 2 of 611:52:16
                                                        05/25/18    Page ID #:428
                                                                            Desc
                        Main Document      Page 1 of 5
Case
Case 2:20-cv-07159-SB
     2:18-bk-15829-NB Document
                       Doc 11 21-30    Filed 10/23/20
                               Filed 05/25/18   EnteredPage 3 of 611:52:16
                                                        05/25/18    Page ID #:429
                                                                            Desc
                        Main Document      Page 2 of 5
Case
Case 2:20-cv-07159-SB
     2:18-bk-15829-NB Document
                       Doc 11 21-30    Filed 10/23/20
                               Filed 05/25/18   EnteredPage 4 of 611:52:16
                                                        05/25/18    Page ID #:430
                                                                            Desc
                        Main Document      Page 3 of 5
Case
Case 2:20-cv-07159-SB
     2:18-bk-15829-NB Document
                       Doc 11 21-30    Filed 10/23/20
                               Filed 05/25/18   EnteredPage 5 of 611:52:16
                                                        05/25/18    Page ID #:431
                                                                            Desc
                        Main Document      Page 4 of 5
Case
Case 2:20-cv-07159-SB
     2:18-bk-15829-NB Document
                       Doc 11 21-30    Filed 10/23/20
                               Filed 05/25/18   EnteredPage 6 of 611:52:16
                                                        05/25/18    Page ID #:432
                                                                            Desc
                        Main Document      Page 5 of 5
